Citation Nr: 18100193
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 09-38 921
DATE:	 
ISSUES DECIDED:	3	ISSUES REMANDED:	3
 
ORDER
Entitlement to a rating in excess of 20 percent for gastroduodenitis prior to September 13, 2011 is denied.  
Entitlement a 40 percent rating, but not more, for gastroduodenitis from September 14, 2011 through January 18, 2017 is granted.
Entitlement to a rating in excess of 60 percent for gastroduodenitis beginning on January 19, 2017 is denied.
FINDINGS OF FACT
1. Prior to September 14, 2011, the Veterans gastroduodenitis did not present as moderately severeit did not present with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes, averaging 10 days or more in duration, at least four or more times per year.
2. From September 14, 2011 through January 18, 2017, the Veterans gastroduodenitis presented as moderately severe, manifested by recurrent incapacitating episodes, averaging 10 days or more in duration, at least four times per year.  However, it did not manifest as severe, with pain only partially relieved by standard ulcer therapy with periodic vomiting, recurrent hematemesis or melena, with manifestation of anemia and weight loss productive of definite impairment of health.
3.  Beginning on January 19, 2017, the Veterans gastroduodenitis was rated at the maximum schedular rating under 38 C.F.R. § 4.114, Diagnostic Code 7305 and no alternative code allowing a higher rating is appropriate.
CONCLUSIONS OF LAW
1. The criteria for a rating in excess of 20 percent for gastroduodenitis prior to September 13, 2011 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017). 
2. The criteria for a 40 percent rating, but no more, for gastroduodenitis from September 14, 2011 through January 18, 2017 are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017). 
3. The criteria for a rating in excess of 60 percent for gastroduodenitis beginning on January 19, 2017 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Introduction
The Veteran had honorable active duty service with the United States Army from August 1966 to July 1969.  The Veteran served in Korea. 
These matters are before the Board of Veterans Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.
The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is associated with the record.  However, in a letter sent to the Veteran in January 2018, the Veteran was notified by the Board that the VLJ that performed his April 2013 hearing was no longer employed by the Board.  It was noted that he had the right to request another hearing and that if no response was received within 30 days it would be assumed that he did not desire to be scheduled for another hearing and the Board would proceed with his case accordingly.  The Veteran returned communication to the Board affirming that he did not wish to have another Board hearing and requesting that the Board consider his case based upon the evidence of record.  As such, the Board will proceed to adjudicate the claim without an additional hearing.
In August 2013, the Board remanded the instant matters. 
In February 2017, the RO awarded a 60 percent rating for gastroduodenitis effective January 19, 2017.  See February 2017 Rating Decision.  As the RO did not assign the maximum disability rating possible, the appeal for higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
The Veterans claims for schizophrenia and posttraumatic stress disorder (PTSD) have been expanded as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a service connection claim for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed).  
The issues of entitlement to service connection for irritable bowel syndrome, to include as secondary to the Veterans service-connected gastroduodenitis; service connection for a hiatal hernia, to include as secondary to the Veterans service-connected gastroduodenitis; and service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

I.  Due Process Considerations
The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

 
II  Increased Rating
Disability evaluations are determined by the application of the facts presented to VAs Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R.     § 4.1.
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.
If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
The Veteran claims entitlement to an increased disability rating of his service-connected gastroduodenitis.
Here, the Veterans service-connected bowel incontinence has been rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305, which establishes the following criteria:
A 20 percent rating is warranted if the duodenal ulcer is moderate in its severity, with recurring episodes of severe symptoms two or three times per year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted if the duodenal ulcer is moderately severe in its severity, being less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A maximum rating of 60 percent is warranted if the duodenal ulcer is severe in its severity, presenting with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.
The terms slight, moderate, moderately severe, and severe as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that the use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
The Veteran claims entitlement to an increased rating for his gastroduodenitis.  Given that the date of filing of the claim for an increased rating is June 22, 2007, the earliest possible date of an increased rating is June 22, 2006.
In February 2006, the Veteran received an upper endoscopy, which revealed a normal esophagus, mild erythema of the posterior wall of the stomach and body region, and a normal duodenum.  See VA Treatment Records, dated February 2006.
In July 2007, the Veteran underwent a VA examination.  He reported epigastric pain daily with frequent diarrhea.  A colonoscopy performed found one polyp and hemorrhoids but no evidence of irritable bowel syndrome to explain the diarrhea.  The Veteran reported that Zantac was ineffective and that he required a change to Nexium to control his symptoms.  He stated that the Nexium was more effective, although the symptoms persisted daily for one to two hours in duration.  He stated his symptoms were relieved by Nexium and Maalox.  He demonstrated no signs of anemia and no significant weight loss or malnutrition.
In March 2009, the Veteran underwent another VA examination for his stomach and duodenum.  He reported one day of incapacitation in the course of a year.  He reported gnawing or burning pain that occurred daily or more often.  The pain lasted between one and two hours and was relieved by antacids.  Melena was present but not within the prior six months.  The Veteran demonstrated a 20 percent weight loss compared to baseline.  There was no inflammation of the stomach and duodenum observed in the last study.  The Veteran was found to have severe effects on the Veterans feeding and toileting, but mild to no effects on other daily activities.  
In January 2010, the Veteran underwent another VA examination for the stomach and duodenum.  The Veteran asserted that he had daily diarrhea, with five to six bowel movements per day.  He had weekly nausea and monthly vomiting.  He denied hospitalization, but endorsed four episodes of incapacitation due to his stomach, each lasting three days.  He reported daily pain, lasting one to two hours.  There were no signs of significant weight loss, malnutrition, or anemia.  The examiner reported diffuse tenderness upon palpation.
A March 2010 upper gastrointestinal endoscopy revealed no upper gastrointestinal abnormalities.  See VA Treatment Records, dated March 2010.
In December 2010, February 2011, September 2011, April 2012, May 2012, July 2012, November 2012, January 2013, and February 2013, the Veteran was on bedrest for at least 10 days at a time due to effects of his gastroduodenitis.  See Private Treatment Records, dated December 2010, February 2011, September 2011, April 2012, May 2012, July 2012, November 2012, January 2013, and February 2013.
In January 2012, weight loss due to decrease in appetite was noted in VA treatment records.  See VA Treatment Records, dated January 2012.
In February 2015, the Veteran had lost 20 pounds within the prior two months.
A March 2015 upper gastrointestinal endoscopy revealed erosive gastroduodenitis.  See VA Treatment Records, dated March 2015.
Multiple treatment records in May 2015 reveal that the Veteran was evaluated for weight loss in excess of 10 pounds in a month.  See VA Treatment Records, dated May 2015.  Gastrointestinal procedures were performed, but none were remarkable.  Id.  The Veteran was negative for anemia.  Id.
Letters from the Veterans private treatment provider in January 2016, June 2016, July 2016, September 2016, November 2016, and January 2017 affirm that the Veteran had episodes of incapacitation in excess of 10 days.  See Private Treatment Records, dated January 2016, June 2016, July 2016, September 2016, November 2016, and January 2017.
In January 2017, the Veteran underwent a VA examination for the stomach and duodenum.  The Veteran reported chronic daily abdominal pain over the epigastric area with acidity and dyspepsia.  He demonstrated mild nausea and vomiting.  The examiner noted that the Veterans last upper endoscopy, in March 2015, revealed active erosive gastritis and duodenitis.  A private doctor endorsed episodes of incapacitation.  The Veteran reported recurrent episodes of severe pain four or more times per year for 10 days or more.  The Veteran reported nausea four or more times per year for one to nine days at a time and mild vomiting.  The examiner opined that the Veterans symptoms are severe with chronic persistent symptoms that are not well relieved by standard treatment.
1. Entitlement to a rating for gastroduodenitis in excess of 20 percent from June 22, 2007 until September 13, 2011
The Veteran claims entitlement to a disability rating in excess of 20 percent for his service-connected gastroduodenitis from June 22, 2007 until September 13, 2011.After review of the evidence of record, the Board finds that the Veterans disability symptoms are consistent with a 20 percent rating for this appellate period.
The Veterans symptoms are not moderately severe, as required to more closely approximate a 40 percent rating.  There is no evidence that the Veteran had anemia during the time period above.  Although the Veteran reported daily pain, lasting one to two hours, he reported that it was relieved by Nexium and antacids, such as Maalox.  See VA Examination, dated July 2007; VA Examination, dated March 2009.  He demonstrated no hematemesis or melena, and while he had nausea weekly, his vomiting was only monthly.  See VA Examination, dated January 2010.  He was assessed with no signs of significant weight loss or malnutrition and had only diffuse tenderness of the abdomen upon palpation.  See VA Examination, dated January 2010.  As such, the Veterans symptomatology more closely approximates the moderate symptomatology anticipated by the 20 percent rating.
While he had periods of incapacitation, they either did not exceed ten days or, when they did, did not total four or more per year.  As such, the incapacitation demonstrated by the Veteran during the time period outlined above more closely approximates the 20 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7305; see VA Examination, dated March 2009; VA Examination, dated January 2010; Private Treatment Records, dated December 2010, February 2011, September 2011.
2. Entitlement to service connection for disability rating in excess of 20 percent for gastroduodenitis from September 14, 2011 through January 18, 2017
The Veteran claims entitlement to a rating in excess of 20 percent from the time period of September 14, 2011, through January 18, 2017.  After a review of the evidence of record, the Board finds that, for this time period, the Veterans disability more closely approximates a 40 percent rating.
The Veteran has documented physicians orders requiring bedrest in December 2010, February 2011, September 2011, April 2012, May 2012, July 2012, November 2012, January 2013, February 2013, January 2016, June 2016, July 2016, September 2016, November 2016, and January 2017.  See Private Treatment Records, dated December 2010, February 2011, September 2011, April 2012, May 2012, July 2012, November 2012, January 2013, February 2013, January 2016, June 2016, July 2016, September 2016, November 2016, and January 2017.  The Veteran was on bedrest for at least 10 days at a time due to effects of his gastroduodenitis.  Id.  Thus, the Veteran meets a criterion for a 40 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7305.
Moreover, the record demonstrates that the severity of the Veterans symptoms more closely approximate the moderately severe symptoms anticipated by the 40 percent rating of Diagnostic Code 7305.  The Veterans health was manifested by weight loss, in the amount of 10 pounds per month on more than one occasion.  See VA Treatment Records, dated February 2015, May 2015.  His physicians were, in fact, so concerned about this weight loss that they performed diagnostic procedures to try to find its etiology.  See VA Treatment Records, dated March 2015, May 2015.  As such, the Veterans symptoms more closely approximate a 40 percent rating than a 20 percent rating.
However, the Board finds that the evidence is against finding that the Veterans symptoms during this time period more closely approximate a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.  There is no evidence that the Veterans symptoms were so severe as to demonstrate periodic vomiting, recurrent hematemesis or melena, or manifested with anemia or weight loss productive of definite impairment of health.  In fact, the Veteran was negative for anemia when assessed and the Veteran demonstrated no alarm symptoms upon examination.  See VA Treatment records, dated May 2015, September 2016.
3. Entitlement to a disability rating in excess of 60 percent from January 19, 2017 and thereafter
The Veteran claims entitlement to a rating in excess of 60 percent for his service-connected gastroduodenitis.
The Veterans gastroduodenitis, as outlined above, is properly rated under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, the maximum allowable disability rating under the Code is 60 percent.  As such, effective January 19, 2017, the Veteran was awarded the maximum allowable disability rating under the statute and any greater disability rating claim is denied.
All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of 60 percent for the Veterans gastroduodenitis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by  the evidence of record.. 
 
 
REMANDED ISSUES
Entitlement to service connection for irritable bowel syndrome, to include as secondary to the Veterans service-connected gastroduodenitis; entitlement to service connection for hiatal hernia, to include as secondary to the Veterans service-connected gastroduodenitis; and entitlement to service connection for acquired psychiatric disorder, to include schizophrenia and PTSD, are remanded for additional development.
In August 2013, the Board remanded the claims for entitlement to service connection for irritable bowel syndrome, to include as secondary to the Veterans service-connected gastroduodenitis and entitlement to service connection for a hiatal hernia, to include as secondary to the Veterans service-connected gastroduodenitis for additional development.  The Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records, obtain an etiology opinion and readjudicate the claims in a supplemental statement of the case (SSOC).  However, while the VA treatment records and a VA etiology opinion were obtained, an SSOC was not issued.  Thus, this matter must be remanded to obtain the requested SSOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
With regards to the claim for an acquired psychiatric disorder, the Veteran has alleged that service connection was warranted on a direct and secondary basis.  Opinions were provided in February 2008 and March 2009 as to secondary service connection.  A January 2013 VA examiner also opined that it was less likely than not that the Veterans condition was incurred in or caused by an in-service injury, event, or illness and reasoned that a diagnosis of paranoid personality was given within one year of service discharge.  The examiner further reasoned that personality disorders are defined as long standing, enduring pattern of behavior that is inflexible and pervasive across a broad range of personal and social situations and bear no relationship whatsoever with service.  However, this examiner did not address direct service connection nor did the examiner explain whether the diagnosis of a paranoid personality in July 1970 was indicative of a psychosis.
On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his service connected disabilities.  Finally, given the time that will elapse on remand, updated VA treatment records should be obtained.
 
The matter is REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and outstanding private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. After completing the foregoing development, and following the receipt of any outstanding records, obtain an addendum opinion from a psychiatrist or psychologist.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.
The psychiatrist or psychologist is asked to furnish an opinion with respect to the following questions: 
(A) Identify all current acquired psychiatric disorder(s) that have been present at any time since October 2007. 
(B) For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not (a 50 percent or higher probability) that such disorder had its onset during or was otherwise related to his service? 
(c) The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in July 1969 and, if so, should describe the manifestations of such psychosis.  The examiner should specifically address the diagnosis of inadequate personality in July 1970, which was made following a psychiatric hospitalization from March 1970 to July 1970.
For VA purposes, a psychosis includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.
The examiner should consider all of the evidence of record, including the Veterans lay statements and medical records. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.
The examiner should consider all of the evidence of record, including the Veterans lay statements and medical records. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.
3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case for each issue which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
 
KRISTY L. ZADORA
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

